by the defendant from four judgments of the Supreme Court, Westchester County (Walker, J.), all rendered September 28, 2006, convicting him of failure to register as a sex offender under superior court information No. 2006-00324, intimidating a victim in the third degree under superior court information No. 2006-00325, resisting arrest under superior court information No. 2006-00326, and grand larceny in the fourth degree under superior court information No. 2006-00327, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.P., Florio, Carni and Balkin, JJ., concur.